Citation Nr: 9911509	
Decision Date: 04/28/99    Archive Date: 05/06/99

DOCKET NO.  89-25 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder.

2.  Entitlement to service connection for an eye disorder.

3.  Entitlement to service connection for right knee scars.

4.  Entitlement to a compensable evaluation for a low back 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, spouse, J.W., S.B., R.R., and L.W. 


ATTORNEY FOR THE BOARD

J. A. McDonald, Counsel


INTRODUCTION

The veteran served on active duty from June 1955 to January 
1977.  This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a December 1987 rating 
decision of the Department of Veterans Affairs (hereinafter 
VA) Regional Office in Philadelphia, Pennsylvania 
(hereinafter RO).  A notice of disagreement was received in 
October 1988.  The Board entered a decision in May 1990, and 
a hearing before the RO was held in September 1991.  In May 
1992, the Board vacated a May 1990 decision of the Board, as 
the veteran had requested the hearing which had not been 
provided prior to the Board decision in 1990.  The Board will 
now review the veteran's case as though the vacated decision 
had never been made.  

The Board notes that the issues of entitlement to service 
connection for a right hip disorder and a lipoma of the 
lumbosacral spine, as secondary to his service-connected low 
back disorder, were raised by the veteran during his 
testimony before the Board in 1995.  These issues have not 
been developed for appellate review and are referred to the 
RO for appropriate disposition.


FINDINGS OF FACT

1.  The veteran's preexisting right knee pitted scar was not 
aggravated by active military service.

2.  A 1-inch linear scar of the right knee was incurred in 
service.

3.  There is no medical evidence showing a nexus between any 
eye disorder and service.

4.  There is no medical evidence of record that the veteran 
currently has a right knee disorder.

5.  The veteran's service-connected low back disorder is 
manifested by painful motion and arthritis.


CONCLUSIONS OF LAW

1.  The preexisting right knee pitted scar was not aggravated 
by active military duty.  38 U.S.C.A. §§ 1110, 1131, 1153, 
5107 (West 1991).

2.  A 1-inch linear scar of the right knee was incurred in 
active military duty.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
1991).

3.  The claims of entitlement to service connection for an 
eye disorder and a right knee disorder are not well grounded.  
38 U.S.C.A. § 5107 (West 1991).

4.  The criteria for a 10 percent disability rating, but no 
more, for lumbosacral strain, with arthritis, have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003-5295 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran's service entrance examination in 1955 was 
negative for a right knee disorder and an eye disorder.  A 
pitted scar, ("PS"), was shown on the right knee.  The 
veteran's distant vision was 20/20, bilaterally.  On a 
reenlistment examination conducted in March 1959, the 
veteran's distant vision in his right eye was 20/30, 
correctable to 20/20.  It was noted that the veteran had a 
refractive error and wore glasses.  Clinical records in 
August 1963, reported "scratchyness" of the right eye.  On 
examination, the conjunctiva was reddened and infected.  The 
diagnosis was conjunctivitis.  In September 1963, the veteran 
complained of chronic low back pain with periodic pain in the 
groin.  The diagnosis was radicular pain from the back.  In 
October 1963, clinical records report that paint splashed in 
the veteran's left eye, and he had a conjunctival reaction.  
The eye was irrigated.  

On a reenlistment examination conducted in March 1964, the 
veteran's vision in his right eye was reported as 20/20, and 
his left eye was 20/40, correctable to 20/20.  It was noted 
that the veteran had a refractive error, corrected with 
lenses.  The veteran reported a history of eye trouble, 
noting he wore glasses.  A reenlistment examination conducted 
in August 1965, noted the veteran's vision was 20/30, 
bilaterally, correctable to 20/20 with lenses.  At this time, 
the characterization of the right knee scar was changed to 
"[scar] 1 inch right knee."  Clinical records in January 
1967, reported lower back pain.  The diagnosis was low back 
strain.  In August 1967, the veteran complained of chronic 
pain in the upper lumbar region for several years in the 
midline, without sciatica.  The examination was normal, 
except for localized interspinous tenderness at T12-L1.  
X-rays were also negative.  The impression was chronic back 
strain.  On reenlistment examination in February 1970, the 
veteran complained of a "trick" or locked knee; however, 
clinical examination was negative for a knee disorder, other 
than a now classified "[linear scar] 1 [inch right] knee."  
The veteran denied eye trouble and recurrent back pain.  The 
veteran's vision was noted as 20/25, bilaterally, correctable 
to 20/20 with lenses.  In March 1970, it was noted that the 
veteran incurred contusions and abrasions to his right arm 
fighting a fire.  There was no swelling or deformity of the 
right arm, with full range of motion of the elbow.  

A reenlistment examination conducted in December 1971, noted 
a history of a right knee injury in 1967, with no current 
complaints.  Examination of the right knee was normal.  He 
denied eye trouble or recurrent back pain.  The veteran's 
vision was noted as 20/25, bilaterally, correctable to 20/20 
with lenses.  Later that month, it was noted that the veteran 
incurred an acute back strain.  On reenlistment in November 
1973, the veteran denied eye trouble and recurrent back pain.  
He reported a "trick" knee for the previous 4 years.  On 
examination, the veteran's back and right knee were normal.  
His vision was noted as 20/25, bilaterally, correctable to 
20/20 with lenses.  Upon service retirement in January 1977, 
the veteran complained of a "trick" knee and recurrent back 
pain, and reported recent episodes of both problems of mild 
to moderate degree.  On examination, the veteran's vision in 
his right eye was 20/40, and in his left eye was 20/75.  Both 
were correctable to 20/20, with lenses.  Passive range of 
motion of the right knee was within normal limits, without 
effusion.  There was a negative drawer sign, with an intact 
medial lateral collateral ligament.  McMurray's sign was 
negative.  The strength of the right quadricep was 5 grade 
with a 13 percent difference between the left and right, left 
being greater.  Atrophy was not shown.  There was no point 
tenderness; however, there was joint line tenderness on 
passive range of motion of the patella.  The veteran also 
complained of low back pain without spasm of the paraspinal 
musculature.  Point tenderness on the right L2-L4 paraspinal 
musculature.  Range of motion was within normal limits 
without antalgic position.  There was no sensory change or 
musculature atrophy.

Subsequent to service discharge, private hospital records 
dated in February 1985, noted that the veteran complained of 
back pain in the Navy.  He stated that he had a myelogram in 
1970 that was negative.  The veteran indicated that he had 
not had back surgery, and had only periodic episodes of back 
discomfort.  The veteran denied radicular symptoms, bowel or 
bladder dysfunction, and paresthesias.  On examination, 
straight leg raising was positive in the lying position about 
15 to 20 degrees.  Sitting was 25 degrees, bilaterally, with 
no cross straight leg raising.  A negative popliteal 
compression test was noted.  He had good dorsiflexion, 
inversion and eversion of his feet, and was able to walk on 
his toes and feet about 10 paces, slowly.  A mass on the 
dorsal aspect of his back on the right side had the 
consistency of a lipoma.  Underlying paraspinal muscle spasm 
was noted.  The examiner noted that the veteran walked in a 
slightly lordotic fashion.  There was no evidence of any 
sensory loss to pinprick or light touch.  Babinski's were 
negative.  Cremasteric reflexes were normal.  The diagnosis 
was acute lumbosacral strain.  

The veteran was provided a VA examination conducted in 
November 1987.  A 5 inch, oval, elastic feeling, semimobile, 
mass was felt at the right supragluteal area.  There were 
well-healed scars at the right knee area.  There were no 
other distinguishing skin characteristics noted.  It was 
noted that the veteran wore glasses.  The conjunctivae were 
pink and the sclerae was white.  The pupils were equal, 
round, and reactive to light and accommodation.  Extraocular 
muscles were intact.  Fundoscopic eye examination revealed 
sharp discs and normal vessels.  It was noted that the 
veteran disrobed and dressed, and mounted and dismounted the 
examining table without difficulty.  His reflexes were plus 2 
and symmetric down to the ankle jerks.  Cutaneous plantar 
reflexes were in flexion.  Superficial sensitivity to touch 
and pinprick was intact.  The diagnoses included scars, well 
healed, nontender, and nonadherent.  

On orthopedic examination, the veteran complained of 
tightness in his back since 1959, and pain in both his knees 
for 12 years.  The veteran stated that this was a result of 
jumping up and down on the ground, which also resulted in his 
back injury.  The veteran stated that in 1968, his right knee 
was injured in a diving accident.  At the time of the 
examination, the veteran stated that he had no pain in his 
back.  Forward flexion, backward extension, lateral bending, 
turning, squatting, stooping, toe and heel walking were all 
carried out without difficulty or elements of motor weakness.  
There was no evidence of muscle spasm or pelvic tilt.  
Station, stance, and gait were normal.  There were some 
restrictions, in the terminal ranges of motion, noted by the 
examiner to be due to the veteran's weight, body habitus, 
body type, and age.  There was a right lipoma over the right 
lumbar area.  X-rays of the lumbar spine demonstrated the 
lumbar lordotic curvature was preserved and the 
intravertebral disk spaces were well delineated.  There was 
no loss of height of the vertebral bodies nor was there any 
evidence of spondylolisthesis.  There was no evidence of 
osteolytic or osteoblastic disease.  The right knee had two 
scars from childhood and diving accidents.  There were no 
symptoms of the left knee.  The right knee showed some 
vaguely distributed discomfort primarily in the parapatellar 
area.  Full range of motion in both knees was reported, with 
normal full extension present and 130 degrees of full 
flexion.  The knee joints on both sides were stable in all 
planes and all directions.  There was no redness, heat or 
swelling present in either joint.  There was no synovial 
thickening or joint effusion, bilaterally.  The right knee 
joint showed no evidence of weakness or other abnormality.  
X-rays of the knees failed to demonstrate any evidence of 
dislocation or fracture.  The articulating joint spaces were 
smooth without evidence of encroachment arthritic 
involvement.  There were no abnormal soft tissue 
calcifications.  The diagnoses were chronic low back pain and 
chronic pain of both knees.  

Ophthalmology examination noted that the veteran complained 
of his eyes tiring easily and watering.  There was no history 
of diplopia or eye disease.  Ptosis, exophthalmos, or 
nystagmus were not shown.  The pupils reacted normally to 
light and near.  Normal convergence near point was reported.  
Motility was normal and diplopia was not found.  The cups 
were enlarged but not excavated.  The right blind spot was 
slightly enlarged.  The intraocular tension was normal.  The 
eye findings were within normal limits.  

A lay statement from N.D. dated in October 1988, noted 
knowing the veteran for the previous 10 years, during which 
time the veteran had a history of back and knee problems.  An 
additional statement from a coworker, L.W., noted that the 
veteran was incapacitated by a back injury in 1986, and 
further reported that the veteran was confined to a hospital 
bed for 4 weeks and thereafter was confined to a wheel chair 
for three weeks.  L.W. further stated that thereafter, the 
veteran ambulated with the aid of a cane, with pain.  The 
veteran's pastor stated in October 1988, that the veteran 
complained of back pain, and he visited the veteran in the 
emergency room on one occasion.  

A private chiropractic record dated in October 1988, reported 
that the veteran was treated for acute lumbar intervertebral 
syndrome, with acute sciatic neuralgia in May 1985.  The 
veteran reported a history of back injuries in 1959, 1960, 
and 1970, and a knee injury in 1964.  A private medical 
record dated in October 1988, from A. G. Menza, M.D., 
reported that the veteran gave a long history of injury to 
the spine starting in 1959, with reinjuries in 1967, 1971, 
and 1985.  Dr. Menza noted that the previous injuries caused 
a probable shortening of the right leg, thereby causing 
pressure on the spinal nerve from L2-L5, radiating pain down 
the back and to the right leg.  Dr. Menza also noted that the 
injuries caused a fatty tumor and damage to the right hip.  A 
private chiropractic record dated in July 1990, reported that 
the veteran injured his spine due to a recent fire, resulting 
in the lumbar spine being unstable due to ligamentous laxity, 
which had resulted in multiple levels of subluxation.  The 
veteran was advised not to lift more than 5 pounds and to 
avoid activities involving bending and twisting, and 
prolonged sitting and standing.  

A private chiropractic report dated in August 1990, reported 
low back pain in January 1990.  The veteran stated that he 
had moved something, and felt his back give.  He was standing 
in an antalgic position flexed forward.  Dorsolumbar range of 
motion was limited with pain elicited during motion.  It was 
noted that the veteran responded well and returned to normal 
duties.  It was further reported that thereafter the veteran 
again injured his back and he was advised to restrict his 
lifting and avoid bending and twisting activities.  In July 
1990, it was reported that the veteran injured his back 
fighting a fire and was unable to walk more than 10 to 15 
feet.  Examination in August 1990, showed the dorsolumbar 
range of motion as 15 degrees flexion, 5 degrees extension, 
10 degrees left lateral flexion, 15 degrees right lateral 
flexion, left rotation was to 10 degrees, and right rotation 
was to 20 degrees.  All motion was accompanied by pain.  The 
normal ranges of motion were reported as 95 degrees flexion, 
35 degrees extension, 40 degrees for left and right lateral 
flexion, and 35 degrees for left and right rotation.  Kemp's 
test was positive bilaterally, with no radiation.  Soto Hall, 
Milgrim's, and Linder's tests were positive for low back 
pain, and Ely' and Nachlas' tests were positive for low back 
pain, bilaterally.  The Derefield leg check was positive on 
the right, and the Sacral apex pressure test was positive 
bilaterally, for low back pain.  Edematous changes were seen 
over the L5/S1 area, as was pyrexia.  Muscle spasm and 
splinting was found bilaterally from L1 to S1, as was pain 
and tenderness.  Hypomobility and hypermobility were also 
shown at the left sacroiliac and at the L4/L5 articulations.  
The diagnoses included failed back syndrome, lumbosacral 
facet syndrome, with resultant myalgia and lumbalgia 
complicated by ligamentous instability.  The chiropractor 
opined that the injury in July 1990 was the "last in a 
series of injuries that caused a condition of failed back 
syndrome."

A private medical report in September 1990, stated that the 
veteran injured his back in July 1990 when fighting a fire 
aboard a ship.  On examination, the veteran's back flexed to 
80 degrees, and could extend and bend in a normal manner.  
Straight leg raising was negative.  Neurological examination 
was normal with no muscle dysfunction.  X-rays of the lumbar 
spine showed a decreased in the disc height at L5-S1.  The 
diagnoses included lumbosacral strain.   

A private medical report dated in November 1990 noted that 
the veteran was injured in July 1990, when a boiler on a ship 
overheated or exploded.  He had right shoulder pain and back 
pain, with radiation to his left leg since that time.  
Examination of the back revealed marked pain on 
hyperextension of the spine.  Pain on flexion of the spine to 
25 degrees was shown.  Straight leg raising was positive at 
45 degrees on the left, negative on the right.  Reflex and 
motor examination was unremarkable.  A private medical record 
dated in December 1990 from D.B. Sussman, M.D., noted that 
the veteran's back pain was typical for degenerative disc 
disease.  A report from Dr. Sussman in March 1991, noted 
continuing complaints of pain in his back, with decreasing 
numbness in his left leg.  A history of an injury to the 
veteran's back when a boiler on a ship exploded was reported.  
The diagnoses included lumbar ligamentous strain.  

A private medical report dated in August 1991, reported a 
history of an injury to the back in July 1990.  The current 
complaints included numbness of the left leg, and back and 
right leg pain.  Tenderness over the right lumbosacral 
junctional area was shown.  Range of motion of the 
lumbosacral spine was "good," with some pain upon 
extension.  Straight leg raising was negative, bilaterally.  
Reflexes were equal and symmetrical at the knees and ankles.  
Motor and sensory functions were intact.  The veteran's gait 
was reported as normal.  

The veteran testified at a personal hearing before the RO in 
September 1991, that he was given a spinal tap in 1960, that 
weakened his back.  The veteran further testified that a 
doctor had told him that he had serious problems with his 
right eye.  He stated that he sees a "hallow" around people 
and has pain in his right eye.  L.W. testified that she 
served with the veteran while in the Navy and noticed there 
were days the veteran could "barely walked through the 
door" and that the veteran was not physically capable of 
lifting some of the heavier boxes or furniture.  She noted 
that after she retired, she worked for the veteran and stated 
that he injured his back in 1985, which resulted in bedrest 
for approximately 3 to 4 weeks.  She stated that he then 
returned to work in a wheelchair and thereafter, used a cane.  
J.W. testified that in the late 1970's the veteran wore a 
brace or walked with a cane.  S.B. stated that she had known 
the veteran since 1976, and he was physically unable to do 
scouting work.  She noted that he had a back brace on or used 
a cane.  She stated that when the back disorder flared up, he 
had not been doing anything physical.  R.R. testified that he 
had known the veteran since 1984, and there were times he was 
unable to hold a light tool due to the pain in his back.  He 
has also seen the veteran bent over in "extreme pain."  The 
veteran's spouse testified that she had been married to the 
veteran for 25 years, and he had episodes of back pain in 
approximately 1967, 1970, and 1985.  

A chiropractic report dated in September 1991, noted that the 
veteran was assisting in fighting a fire in July 1990, and 
now complained of mid to lower back pain with recurrent pain 
and numbness in the left leg, extending to the heel and foot, 
as well as lower neck stiffness with right shoulder and arm 
pain.  Painful range of motion of the lumbar spine was noted, 
especially on flexion and left lateral flexion.  Straight leg 
raising was positive at 40 degrees on the right with 
subjective paresthesia of the left posterior thigh and 
buttock.  Pain on digital pressure at T12-L2, and L4-L5.  
X-rays revealed slight narrowing of the L5-S1 disc space, and 
asymmetrical facets at L4, L5.  The diagnoses included acute 
lumbar sprain/strain associated with radicular neuralgia.  

Thereafter, a private medical record dated in October 1991, 
from G. Gupta, M.D., noted that the veteran injured his back 
in July 1990 when the boiler on a ship exploded.  On 
examination, tenderness over and along the lumbar spine was 
noted, as was mild scoliosis.  Movements of the spine were 
slightly restricted.  Dr. Gupta noted that the veteran had 
generalized myalgia due to accident, as well as S1 
radiculopathy.  Vision and field of vision were reported as 
normal.  The fundi were negative.  Pupils were two 
millimeters in size and both pupils reacted to light.  
Extraocular movements were full, with no nystagmus.  The 
right lower extremity showed no motor, cerebellar, or sensory 
abnormalities, and the left lower extremity showed no motor 
weakness or wasting.  Muscle tone was normal.  Hypalgesia 
over the bottom of the left foot in the distribution of S1 
was found.  

In February 1992, Dr. Menza noted that the veteran had been a 
patient of his since 1979, and he had seen the veteran on the 
average of twice a year.  Dr. Menza noted that the veteran 
had been injured in 1990, and from 1990 to 1992, he had seen 
him approximately 6 times.  It was reported that the x-ray 
reports showed no overt changes to the spine except 
degenerative disc damage, which Dr. Menza noted was not a 
result of the accident in 1990.  It was noted that the 
veteran had fibromyalgia of the back and right shoulder with 
damage to the nerve fibers down the right forearm and left 
leg.  Dr. Menza stated that "the fibromyalgia pain and 
numbness [were] not there prior to the accident that the 
accident was the direct cause (sic)."

Dr. Gupta noted in May 1992, that the veteran had been 
physically disabled since July 1990.  In November 1992, Dr. 
Gupta stated that the veteran had intermittent back pain and 
left lower extremity numbness.  The diagnosis was 
posttraumatic syndrome.  VA outpatient treatment records in 
1992 and 1993, report physical therapy for myalgia of the 
shoulders, back, and legs.  

A report from Dr. Menza dated in June 1994, noted that the 
fire in 1990 aggravated and worsened a preexisting back 
disorder, but also "triggered a condition know as 
fibromyalgia and a strain of hepatitis."  He further noted 
that the injury in 1990, worsened the preexisting back 
disorder, as there were three compressed disks, not 
previously shown.  

The veteran testified at a personal hearing before the Board 
in June 1995, that he first began to wear glasses while in 
service.  He stated that he worked in diesel submarines with 
red lights, and as a result his vision decreased.  The 
veteran stated that VA doctors had told him that his eyes 
were damaged from the lack of proper lighting in submarines.  
He stated that his eyes got tired and he had a hard time 
seeing at night.  The veteran also contended that his eyes 
were damaged by paint being splashed into his eyes.  The 
veteran stated that the scars on his right knee did not limit 
or inhibit his performance while in the service.  He stated 
that he incurred an injury in 1967 at the U.S. Naval Shipyard 
in Philadelphia, Pennsylvania, which "sliced [his] leg open 
and damaged the right knee."  He stated that he was taped 
up, x-rayed, and wore a knee brace.  The veteran complained 
of pain and crepitation in his right knee.  The veteran 
testified that the scar he was requesting service connection 
for was located on the outside of his right knee, on the 
kneecap.  It is not red, swollen, tender, or painful.  The 
veteran stated that the lipoma on his back was there on 
service discharge, and has increased in size.  He further 
testified that he has three compressed discs and a bad right 
hip from his back.  The veteran stated that he injured his 
back, knee, hip, and neck fighting the fire in 1990.  He 
noted that he was not able to lift, and was unable to bend 
due to pain.  The veteran stated that he was able to climb 
one flight of stairs and used a cane every 3rd or 4th day.  
The veteran's spouse testified that she was married to the 
veteran at the time of the injury to his knee in 1967, and 
treated him with compresses, massage, and elastic bandages.  
She stated that since that time, the veteran favored his 
right knee.  The veteran's spouse further noted that the 
scar, the one not noted on the entrance examination, was a 
result of the injury in 1967.    

Private chiropractic records dated in 1994 through 1996, 
reported painful motion of the lumbar spine on flexion, with 
"trouble" after long hours of sitting while driving.  A VA 
ophthalmology examination conducted in March 1998, noted that 
the veteran refused to have his eyes dilated as he had 
experienced car problems, and wanted to complete the 
examination at another time.  Visual acuity was 20/30, 
bilaterally, corrected to 20/20-1 in the right eye and 20/20 
in the left eye.  Refraction was noted in both eyes.  
Extraocular muscle movements were full.  Cover-uncover 
testing was normal.  Confrontation visual fields were full.  
Slit-lamp examination revealed the cornea was clear.  Tear 
break-up was decreased.  Macula was grossly normal, 
bilaterally.  The diagnoses were severe dry eyes and glaucoma 
suspect.  The examiner opined that the dry eyes could be 
related to radiation exposure.  The examiner opined that she 
did not know what a red light on a submarine was.  

Analysis

This case was remanded by a decision of the Board dated in 
August 1995 for further development of the veteran's claims 
on appeal.  The veteran was requested to report for VA 
examinations in December 1995, January 3, 1996, January 24, 
1996, July 1996, and March 1998, but failed to report as 
scheduled.  The Board points out in this regard that 
individuals for whom an examination has been scheduled are 
required to report for the examination.  38 C.F.R. § 3.326, 
3.327 (1998).  If a veteran wishes help, he cannot passively 
wait for it in those circumstances where he may or should 
have information that is essential in obtaining the putative 
evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
When entitlement to a benefit cannot be established without a 
current VA examination and a claimant, without good cause, 
fails to report, the claim shall be rated based on the 
evidence of record.  See 38 C.F.R. § 3.655 (1998).  Examples 
of good cause include the illness or hospitalization of the 
claimant and the death of an immediate family member.  Id.  
Accordingly, although the Board finds insufficiencies with 
the medical evidence of record, the veteran's claims will be 
decided on the evidence of record.  Id. 

I.  Right Knee Scars

Initially, the Board finds that the veteran's claims of 
service connection for scars, right knee is well grounded 
within the meaning of 38 U.S.C.A. § 5107.  The Board bases 
this finding on the veteran's testimony that he incurred a 
right knee scar as the result of an inservice accident and on 
medical evidence showing that he currently has scars of the 
right knee.  Falzone v. Brown, 8 Vet. App. 398, 403 (1995) 
(medical causation evidence may not be necessary for 
conditions that lend themselves to lay observation); Harvey 
v. Brown, 6 Vet. App. 390, 393 (1994); see also Robinette, 
8 Vet. App. 69, 75-76 (1995) (evidence submitted in support 
of claim must "be accepted as true for the purpose of 
determining whether the claim is well grounded . . . [except] 
when the evidentiary assertion [other than in a government 
record] is inherently incredible or when the fact asserted is 
beyond the competence of the person making the assertion") 
(quoting King (Roderick) v. Brown, 5 Vet. App. 19, 21 (1993).  

Since the veteran has submitted a well-grounded claim for 
entitlement of service connection for scars of the right 
knee, the VA has a duty to assist in the development of facts 
pertinent to those claims.  38 U.S.C.A. § 5107(a).  In this 
case, the Board notes that the veteran was afforded a VA 
examination in 1987 in conjunction with this claim and his 
service medical records, post service medical records, and 
transcripts of hearings before the VA have been associated 
with his claims file.  As noted above, additional VA 
examinations were scheduled in conjunction with this claim to 
which the veteran failed to report, and as such, the Board 
will proceed to decide this issue on the evidence currently 
of record.

Service connection may be granted for disability as a result 
of disease or injury incurred in or aggravated in service.  
38 U.S.C.A. §§ 1110, 1131.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1998).  Additionally, 38 U.S.C.A. § 1153 
provides that a preexisting injury or disease will be 
considered to have been aggravated by active military, naval, 
or air service, where there is an increase in disability 
during such service, unless there is a specific finding that 
the increase in disability is due to the natural progress of 
the disease.  Moreover, in decisions on claims for veterans' 
benefits, a veteran is entitled to the "benefit of the 
doubt" when there is an approximate balance of positive and 
negative evidence.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  When the evidence supports 
the claim or is in relative equipoise, the veteran prevails.  
Gilbert, 1 Vet. App. at 56. 

In this case, the veteran has testified that he incurred an 
injury in 1967, which "sliced [his] leg open."  The veteran 
testified that the scar he is requesting service connection 
for is located on the outside of his right knee, on the 
kneecap.  A review of the veteran's 1955 service entrance 
examination noted a pitted scar, ("PS"), on the right knee.  
Thereafter, a reenlistment examination conducted in August 
1965, classified the right knee scar as "[scar] 1 inch right 
knee."  On reenlistment examinations in 1970 and 1973, and 
on service retirement examination in 1977, the right knee 
scar was characterized as "[linear scar] 1 [inch right] 
knee."  A reenlistment examination conducted in December 
1971, reported a history provided by the veteran of a knee 
injury in approximately 1967.  Subsequent to service 
discharge, a VA examination in 1987, found two well healed 
scars at the right knee area.  The examiner stated that the 
scars were from childhood and diving accidents.  

In applying the above legal criteria to the facts in the 
instant case, the Board concludes that the evidence is in 
equipoise as to the veteran's claim of entitlement to service 
connection for a right knee scar, other than the scar shown 
on service entrance examination.  The veteran has testified 
that he sustained a laceration to his right knee in 1967 at a 
naval shipyard, which resulted in a scar.  History reported 
by the veteran in the service medical records noted an injury 
to his right knee in approximately 1967.  The Board 
recognizes that although the veteran's right knee scar was 
characterized on entrance examination by one examiner as a 
pitted scar and thereafter, the right knee scar was 
characterized by another examiner as a linear scar, this 
recharacterization of the right knee scar occurred in 1965, 
prior to the injury date as testified to by the veteran.  
Nevertheless, the Board notes that the veteran reported that 
the injury to his right knee occurred in 1964 during a 
private chiropractic examination dated in 1988.  Further, the 
Board notes from the veteran's service records that he was 
stationed at the U.S. Naval Shipyard in Philadelphia, 
Pennsylvania in 1964.  Additionally, the veteran's spouse 
testified that she observed the results of the inservice 
injury and the scar from the injury was not the scar noted on 
service entrance, but an additional scar due to the inservice 
injury.  

Although there is evidence which is contrary to the veteran's 
claim of entitlement to service connection for a right knee 
scar, other than the scar shown on service entrance 
examination, the Board finds an approximate balance of the 
positive and negative evidence.  In so finding, the Board 
notes that the veteran's lay testimony is competent to 
establish the occurrence of an injury.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).  Additionally, a scar is the type of 
residual that lends itself to lay observation.  Falzone, 
8 Vet. App. at 403.  As such, the veteran is entitled to the 
"benefit of the doubt" as to his claim of entitlement to an 
additional scar to the right knee, characterized as a 
"1 inch linear scar."  Accordingly, service connection for 
this disorder is warranted.

However, the Board finds no evidence that the right knee 
pitted scar noted at service entrance underwent an increase 
during military service.  The service medical records are 
negative for any complaints regarding the right knee pitted 
scar.  Additionally, the VA examination conducted in 1987, 
found that the scars in the right knee area were well healed.  
As there is no showing that the preexisting right knee pitted 
scar underwent an increase in disability during the veteran's 
service, entitlement to a right knee pitted scar is not 
warranted.

II.  Eye Disorder and Right Knee Disorder

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 
1991).  The law provides that "a person who submits a claim 
for benefits under a law administered by the Secretary shall 
have the burden of submitting evidence sufficient to justify 
a belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a).  Establishing a 
well-grounded claim for service connection for a particular 
disability requires more than an allegation that the 
disability had its onset in service or is service-connected; 
it requires evidence relevant to the requirements for service 
connection and of sufficient weight to make the claim 
plausible and capable of substantiation.  See Franko v. 
Brown, 4 Vet. App. 502, 505 (1993); Tirpak v. Derwinski, 2 
Vet. App. 609, 610 (1992); Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).

The three elements of a "well grounded" claim are: (1) 
evidence of a current disability as provided by a medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the in-service disease or injury and 
the current disability as provided by competent medical 
evidence.  See Caluza v. Brown, 7 Vet. App. 498 (1995); see 
also 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Generally, competent medical evidence is required to meet 
each of the three elements.  However, for the second element 
the kind of evidence needed to make a claim well grounded 
depends upon the types of issues presented by a claim.  
Grottveit v. Derwinski, 5 Vet. App. 91, 92-93 (1993).  For 
some factual issues, such as the occurrence of an injury, 
competent lay evidence may be sufficient.  However, where the 
claim involves issues of medical fact, such as medical 
causation or medical diagnoses, competent medical evidence is 
required.  Id. at 93.  

For the reasons discussed below, the Board finds that the 
veteran's claims for entitlement to service connection for an 
eye disorder and a right knee disorder are not well grounded.  
Although the RO did not specifically state that it denied the 
veteran's claims on the basis that they were not well 
grounded, the Board concludes that this was not prejudicial 
to the veteran.  See Edenfield v. Brown, 8 Vet.App 384 (1995) 
(en banc) (when the Board decision disallowed a claim on the 
merits where the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter Court) finds the claim 
to be not well grounded, the appropriate remedy is to affirm, 
rather than vacate, the Board's decision, on the basis of 
nonprejudicial error).  The Board, therefore, concludes that 
denying the appeal on these issues because the claims are not 
well grounded is not prejudicial to the veteran.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).  

A.  Eye Disorder

The veteran's service medical records and current medical 
evidence shows refractive error, bilaterally.  However, 
refractive error of the eye is not a disease or injury with 
the meaning of the applicable legislation providing for 
compensation benefits.  38 C.F.R. § 3.303(c).  

The veteran testified before the Board in 1995, that VA 
examiners told him that his eyes were damaged from the lack 
of proper lighting in submarines.  The Court has held that 
"the connection between what a physician said and the 
layman's account of what he purportedly said, filtered as it 
was through a layman's sensibilities, is simply too 
attenuated and inherently unreliable to constitute 'medical' 
evidence" and therefore, could not well ground a claim.  
Robinette v. Brown, 8 Vet. App. at 77; see also Marciniak v. 
Brown, 10 Vet. App. 198 (1997); Franzen v. Brown, 9 Vet. App. 
235 (1996).  Therefore, the veteran's testimony regarding 
what doctors purportedly told him regarding his eyes does not 
link any eye disorder to service.   

In addition, the current evidence of record reveals that the 
veteran had severe dry eyes and glaucoma was suspected.  
However, there is no medical evidence on file linking any 
current eye disorder to service or to any incident therein to 
include an episode of right eye conjunctivitis and paint 
splashing into the left eye.  As there is no competent 
evidence that provides the required nexus between military 
service and any current eye disorder, service connection for 
an eye disorder is not warranted.  See Caluza v. Brown, 7 
Vet. App. 498 (1995).

B.  Right Knee

As noted above, establishing service connection for a 
disability requires the existence of a current disability and 
a relationship or connection between that disability and a 
disease contracted or an injury sustained during service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304 (1998); 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  The Court has made 
clear that in order to establish a well grounded claim for 
service connection, a claimant has the burden to submit 
competent evidence to support each element of the claim, 
e.g., for direct service connection, the existence of a 
current disability; an injury sustained or disease contracted 
in service; and a link or nexus between the two.  See Caluza, 
7 Vet. App. at 506.

In this case, a reenlistment examination conducted in 
December 1971, noted that the veteran reported a history of a 
right knee injury in 1967, with the notation "knee now doing 
fine."  Examination of the knee at that time was normal.  
Thereafter, right knee pain was reported in service, and it 
was noted that the veteran was provided information on 
strengthening his right quadricep.  Additionally, the VA 
examination conducted in 1987, diagnosed chronic right knee 
pain, and complaints of right knee pain have been recorded by 
private practitioners.  Nevertheless, a right knee disorder 
has not been diagnosed.  The existence of a current 
disability is the cornerstone of a claim for VA disability 
compensation.  38 U.S.C.A. §§ 1110, 1131; see Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that Secretary's and 
Court's interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary 
and therefore the decision based on that interpretation must 
be affirmed); see also Caluza, 7 Vet. App. at 505; Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau, 2 Vet. App. 
at 143.  The veteran has the burden to bring evidence to 
render plausible the existence of the disability for which he 
is claiming service connection in order to establish a well-
grounded claim.  As a right knee disorder has not been shown 
by the medical evidence of record, the Board concludes that 
the claim of entitlement for service connection for a right 
knee disorder is not well grounded.  38 U.S.C.A. § 5107(a).

III.  Back Disorder

Upon review of the record, the Board concludes that the 
veteran's claim for entitlement to an increased rating for 
his service-connected chronic low back pain is well grounded 
within the meaning of the statute and judicial construction 
and the VA has fulfilled its duty to assist the veteran with 
his claim.  Murphy v. Derwinski, 1 Vet. App. 78 (1990); 
38 U.S.C.A. § 5107(a).  

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  
38 C.F.R. Part 4 (1998).  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
disorder in civilian occupations.  38 U.S.C.A. § 1155.  In 
considering the severity of a disability it is essential to 
trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 
4.2, 4.41 (1998).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  

In the instant case, chronic low back pain was shown in 
service, diagnosed as chronic low back strain.  A private 
medical record notes that in February 1985, the veteran 
complained of back pain, with underlying paraspinal muscle 
spasm noted on examination.  The diagnosis was acute 
lumbosacral strain.  Thereafter, in May 1985, a private 
chiropractic record reveals that the veteran was treated for 
acute lumbar intervertebral syndrome, with acute sciatic 
neuralgia.  A VA examination conducted in 1987, found no 
muscle spasm, full range of motion, and no pain.  The 
diagnosis was chronic low back pain.  Thereafter, a private 
chiropractic report noted low back pain in January 1990, with 
limited range of motion of the lumbodorsal spine and pain.  
It was noted that the veteran responded well to treatment and 
returned to normal duties.  Subsequently, the medical 
evidence of record notes that the veteran injured his back in 
July 1990.  Range of motion studies revealed limitation of 
motion of the lumbar spine, accompanied by pain.  Muscle 
spasm, hypomobility, hypermobility, ligamentous instability, 
and fibromyalgia pain and numbness were subsequently noted.  
X-rays revealed slight narrowing of the L5-S1 disc space and 
asymmetrical facets at L4, L5.  

A chiropractor opined that the injury in 1990, was the "last 
in a series of injuries that caused a condition of failed 
back syndrome."  In 1992, Dr. Menza stated that the 
degenerative disc damage to the veteran's back was not a 
result of the accident in 1990, but that the accident was the 
direct cause of the fibromyalgia pain and numbness.  
Thereafter, in 1994, Dr. Menza stated that the 1990 injury 
worsened the preexisting back disorder, as there were three 
compressed disks, not previously shown.  

The veteran's service-connected chronic low back pain is 
currently assigned a noncompensable evaluation under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5295.  This 
rating contemplates lumbosacral strain with slight subjective 
symptoms.  Id.  A 10 percent disability rating is assigned 
when there is characteristic pain on motion.  Id.  A 20 
percent disability rating is for assignment with muscle spasm 
on extreme forward bending, loss of lateral spine motion, 
unilateral, in a standing position.  Id.  For severe 
lumbosacral strain, a 40 percent disability rating is 
warranted with listing of the whole spine to the opposite 
side, positive Goldthwaite's sign, marked limitation of 
forward bending in the standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  Id.  

The most recent evidence of record is chiropractic reports 
dated from 1994 to 1996, which report continued complaints of 
low back pain and painful motion of the lumbar spine on 
flexion, with "trouble" after long hours of sitting while 
driving.  The Board finds that this evidence more nearly 
approximates the criteria required for a 10 percent 
disability rating, characteristic pain on motion, under the 
provisions of Diagnostic Code 5295.  See 38 C.F.R. § 4.7 
(1998).  A rating in excess of 10 percent is not warranted 
under Diagnostic Code 5295 as muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in a 
standing position has not been currently shown.  

In addition, the Board has considered the possible assignment 
of other diagnostic codes under the SCHEDULE.  The assignment 
of a particular diagnostic code is "completely dependent on 
the facts of a particular case."  Butts v. Brown, 5 Vet. 
App. 532, 538 (1993).  One diagnostic code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  Any change in diagnostic 
code by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  In this 
case, the Board has considered whether another rating code is 
more appropriate than one used by the RO.  See Tedeschi v. 
Brown, 7 Vet. App. 411, 414 (1995).  

X-ray evidence indicates arthritis involvement of the lumbar 
spine.  Dr. Menza has opined that the degenerative disc 
damage shown by x-rays was not due to the intercurrent injury 
to the spine in 1990.  Accordingly, the Board will consider 
whether an increased rating under the provisions of 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 is warranted.  Diagnostic Code 
5003 provides that degenerative arthritis established by x-
ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  Id.  When, however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added, and rated as a single 
disability under the diagnostic code for degenerative or 
hypertrophic arthritis.  Id.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  Id.

In this case, the current medical evidence of record does not 
provide findings sufficient to rate the veteran's 
service-connected low back disorder on the basis of 
limitation of motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5292 (1998); see also 38 C.F.R. § 3.655.  However, painful 
motion has been shown in chiropractic reports dated in 1995.  
Accordingly, rating the veteran on the evidence of record, a 
10 percent disability, but no more, is warranted under the 
provisions of Diagnostic Code 5003.  

The Court has interpreted 38 U.S.C.A. § 1155 as implicitly 
containing the concept that the rating schedule may not be 
employed as a vehicle for compensating a veteran twice (or 
more) for the same symptomatology; such a result would 
overcompensate the veteran for the actual impairment of his 
earning capacity and would constitute pyramiding of 
disabilities, which is cautioned against in 38 C.F.R. § 4.14 
(1997).  Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  
Accordingly, the Board finds that a 10 percent disability 
rating, but no more, is for assignment for the veteran's 
service-connected lumbosacral strain, with arthritis, under 
the provisions of 38 C.F.R. § 4.71a, Diagnostic Codes 5003-
5295.


ORDER

The claims of entitlement to service connection for a right 
knee disorder, an eye disorder, and scars are denied.  An 
increased rating for lumbosacral strain, with arthritis, is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits. 



		
	LAWRENCE M. SULLIVAN
	Member, Board of Veterans' Appeals



 

